Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  10/30/2020. The instant application has claims 2-12, 21 pending. The method and medium for using an browser extension for accessing an data network with authentication data being stored. There a total of 12 claims.

Allowable Subject Matter

The examiner suggests incorporating two features relating an determining the evaluation type and attribute type(claim 7+8 & Spec Par. 0059 & Fig. 6A item 626) ; and selecting algorithmic module based on evaluation type(Fig. 6B item 628 & Spec Par. 0059) to move this case towards allowance. Both the features needs to incorporated to move towards allowance.

Election/Restrictions

Applicant’s election without traverse of Group I(claims 2-12, 21)  in the reply filed on 7/29/2022  is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawing filed on 10/30/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Specification
The disclosure filed on 10/30/2020  is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12, 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5-20 of copending Application No. 16/158169(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader version of claims of ‘169 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US App # 17/086260
US App # 16/158169
Comments
2. (New) A method, comprising: detecting a request to access a data network using a browser, the request being generated from an extension implemented with the browser and sent to the data network; initiating another request from the extension to the credential management platform, the another request being configured to request authentication data configured to access the data network; transferring the authentication data and an instruction to the extension; transmitting a further request to the data network, the further request comprising the authentication data; storing session data transferred between the browser and the data network when a session is initiated between the browser and the data network; and monitoring the session data by the credential management platform to identify another instruction.  

Claim 1 (Currently amended) A method, comprising:

detecting, by a credential management platform, a request from an extension
installed on a browser at a client computing device to access a data network,  credential management platform being disposed
between the browser and the data network, the browser
device having an application environment configured to natively track data
disposed in a data path between the browser and the data network and-used
configured to transmit authentication data received from the credential
management platform to the data network;
when detecting the request at the credential
management platform as a login request; the login request is configured to
emulate the browser, based on an attribute associated with an account accessed at
the client computing device
 generating at the extension
a control signal to transfer access from the client to another client when monitored
data detected by the credential management platform indicates the client is
attempting to access the data network at the another client|[,]];

initiating another request from the extension to a server hosting the credential
management platiorm to retrieve the authentication data to access the data
network;

transferring from the server to the extension the authentication data and an instruction to the extension to generate a further request;

causing transmission of the further request into the data network from the
browser via another data path independent of the credential management platform,
the further request comprising the authentication data from the server and without
manual input of the authentication data;

wherein the authentication data comprises a session cookie issued in
association with the data network, that is transmitted by the extension to the server
and is stored at a location automatically determined by the server; and

storing one or more portions of data transferred between the data network and
the browser, the one or more portions of data being evaluated by the server.


The US patent App(US App # 16/158169) anticipates claims (2-21) of instant application, because the reference patent applicaiton claims (1-3,5-20, genus) teaches all the elements/features of the examined claim (a-b, sub-genus, e.g. has less of the same limitations than the patent). Claims of instant application are effectively a subset of the claims in the patent. Thus, the entire scope of the patent reference claim falls within the scope of the examined claim. Therefore, a patent to the instant applicant would improperly extend the right to exclude granted by a patent to the sub-genus should it issue after the genus (conflicting patent).




Claims 2-12, 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-20 of copending Application No. 16158167 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader version of claims of ‘167 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
US App # 17/086260
US App # 16/158167
Comments
2. (New) A method, comprising: detecting a request to access a data network using a browser, the request being generated from an extension implemented with the browser and sent to the data network; initiating another request from the extension to the credential management platform, the another request being configured to request authentication data configured to access the data network; transferring the authentication data and an instruction to the extension; transmitting a further request to the data network, the further request comprising the authentication data; storing session data transferred between the browser and the data network when a session is initiated between the browser and the data network; and monitoring the session data by the credential management platform to identify another instruction.  

1. (Currently amended) A method, comprising:
detecting a request from an extension installed on a browser to access a data network;
initiating another request from the extension to a server to retrieve authentication data to access the data network;
transferring from the server to the extension the authentication data and an instruction to the extension to generate a further request;
transmitting the further request to the data network from the browser, the request comprising the authentication data from the server without manual input of the authentication data;
presenting an overlay on the browser, the overlay being configured to indicate a login status associated with the data network; [[and]]
monitoring a cookie and data transferred between the data network and the browser at an application layer or data layer after access to the data network has been provided to the browser in response to the request; and
revoking the access if the data network transmits other data to modify the cookie to stop access by the browser to the data network.

The US patent App #(US 16158167) anticipates claims (2-21) of instant application, because the reference patent application claims (1-3,5-20, genus) teaches all the elements/features of the examined claim (a-b, sub-genus, e.g. has less of the same limitations than the patent). Claims of instant application are effectively a subset of the claims in the reference patent application. Thus, the entire scope of the patent reference claim falls within the scope of the examined claim. Therefore, a patent to the instant applicant would improperly extend the right to exclude granted by a patent to the sub-genus should it issue after the genus (conflicting patent).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-12, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2022/0124081 to Gustavson(based priority dating back to Mar. 14, 2013) in view of US Patent Pub 2017/0093839 to Whiteside.

Regarding claim 2, 21, Gustavson discloses   A method, comprising: detecting a request to access a data network using a browser, the request being generated from an extension implemented with the browser and sent to the data network(Fig 2 item 204, the extension on browser for accessing application services); initiating another request from the extension to the credential management platform, the another request being configured to request authentication data configured to access the data network(Fig. 2 item Authentication Request); transferring the authentication data and an instruction to the extension(Fig.2 item Session Script/Login Script); transmitting a further request to the data network, the further request comprising the authentication data(Fiog..2 item 210, the External Service App); storing session data transferred between the browser and the data network when a session is initiated between the browser and the data network(Fig. 2 item 208, User Login Credentials Store).

But Gustavson does not disclose the monitoring the session data by the credential management platform to identify another instruction.  

In the same field of endeavor as the claimed invention, Whiteside discloses monitoring the session data by the credential management platform to identify another instruction(Fig. 3 item 312 & Par. 0027, operable to inject credentials into web-form & Par. 0036, the render application and non-rendered application running in background).  


It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Gustavson  invention to incorporate monitoring the session data by the credential management platform to identify another instruction.  
for the advantage of  provide for malware and detect forms to be filled as taught in Par. 0034.

Regarding claim 3. The combined method/medium of Gustavson and Whiteside, Gustavson  discloses the method of claim 2, wherein the another instruction comprises a query to evaluate the session data(Par. 0033-0035, capture the session response).  

Regarding claim 4 The combined method/medium of Gustavson and Whiteside, Gustavson  discloses the method of claim 2, wherein the another instruction comprises a query to evaluate the session data using an algorithmic module (Par. 0043-0044, the cookies having token or tracking identifiers)

Regarding claim 5 The combined method/medium of Gustavson and Whiteside, Gustavson  discloses the method of claim 2, wherein the another instruction comprises another instruction to modify the session data  (Par. 0043-0044, the cookies having token or tracking identifiers).  

Regarding claim 6 The combined method/medium of Gustavson and Whiteside, Gustavson  discloses the method of claim 2, further comprising modifying the session data upon detecting the another instruction (Par. 0043-0044, the cookies having token or tracking identifiers).  

Regarding claim 7. The combined method/medium of Gustavson and Whiteside, Gustavson  discloses the method of claim 2, wherein the another instruction comprises determining an evaluation type if the another instruction comprises a query to evaluate the session data(Par. 0043-0044, the credentials being logged and audited).  

Regarding claim 8. The combined method/medium of Gustavson and Whiteside, Gustavson  discloses the method of claim 2, wherein the another instruction comprises determining an attribute type if the another instruction comprises a query to evaluate the session data (Par. 0044-0045, the auditing of sessions and reports created).  

Regarding claim 9 The combined method/medium of Gustavson and Whiteside, Gustavson  discloses the of claim 2, wherein the storing the session data transferred between the browser and the data network is performed by the credential management platform writing a copy of the session data to a server in data communication with the credential management platform(Fig. 5 item 505).  

Regarding claim 10. The combined method/medium of Gustavson and Whiteside, Gustavson  discloses the of claim 2, further comprising invoking one or more algorithms to evaluate the session data if during the monitoring the session data the another instruction includes data configured to initiate an evaluation of the session data(Fig. 5 item 507.1, 507.2, the various other instructions for other services using same credentials).  

Regarding claim 11 The combined method/medium of Gustavson and Whiteside, Gustavson  discloses the of claim 2, further comprising applying a hashing algorithm to the authentication data before transmitting the authentication data from the credential management platform to the extension(Par. 0051, the hashing using OpenIS or SAML or SSO API)

Regarding claim 12. The combined method/medium of Gustavson and Whiteside, Gustavson  discloses the of claim 2, wherein the credential management platform is configured to receive a cookie transferred from the data network to the browser, the cookie being evaluated by the credential management platform before transferring the cookie to the extension(Fig. 5 item 507.1, 507.2, the various other instructions for other services using same credentials).  
	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2019/0199711 to Petrovichev which discloses the authentication credentials for web requests.

US Patent Pub 9131382 to Johns which discloses mobile authenticators.

US Patent Pub 2014/0109205 to Lymer which discloses the simple browser for password management.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov